Citation Nr: 1438668	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration (NCA)
Memorial Programs Service Processing Site in Nashville, Tennessee



THE ISSUE

Entitlement to a Government-furnished medallion to be affixed to the decedent's headstone located in a private cemetery.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The decedent served in the Army National Guard from January 1983 to April 1989, and had a period of active duty for training (ACDUTRA) from July 1983 to December 1983.  She also had subsequent Reserve service.  The appellant is her mother.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Memorial Programs Service Processing Site in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The decedent died in January 2011.  

2.  The decedent is interred in a private cemetery in a grave marked by a privately purchased headstone.

3.  The decedent's service in the Army National Guard and Reserves is not qualifying service to establish "Veteran status".


CONCLUSION OF LAW

The criteria for basic eligibility for a Government-furnished medallion have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent any VCAA duties to notify and assist may be applicable, VA has no duty in this case, since it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Legal Criteria, Factual Background, and Analysis

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  Additionally, any member of the Army National Guard whose death occurs under honorable conditions while such member is hospitalized or undergoing treatment, at the expense of the United States, for injury or disease contracted or incurred under honorable conditions while she is performing ACDUTRA, inactive duty training (INACDUTRA), or undergoing that hospitalization or treatment at the expense of the United States is eligible for burial in a national cemetery.  Id.

Any decedent eligible for burial in a national cemetery, but is not so buried, may also be entitled to an appropriate Government headstone or marker at the expense of the United States for an unmarked grave.  38 U.S.C.A. § 2306(a)(2).  In cases where the grave is already marked with a headstone or other marker furnished at private expense, such a headstone or marker may still be furnished, subject to certain conditions, or other indicia of the veteran's service may be affixed to the privately-purchased headstone or marker.  See generally, 38 U.S.C.A. § 2306(d).  In lieu of a furnishing a headstone or marker, a medallion (or other device) to signify the deceased status as a veteran may be attached to a headstone or marker.  Id.  

However, to be a "veteran" within the meaning of the regulation, the service member in question must have active military service and be released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 38.620(a) (2013).  "Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The appellant seeks a VA-furnished 3 inch medallion for her daughter's (decedent's) grave in a private cemetery.  The decedent's grave is marked by a privately purchased headstone.  

The threshold question in this case is whether the decedent had "active military, naval, or air service" under the law, and therefore attained "Veteran status."  As an initial matter, there is no evidence that the decedent became disabled or died from a disease or injury incurred during a period of ACDUTRA, and the appellant does not allege otherwise.  

The decedent honorably served with the Army National Guard from January 1983 to April 1989 during which she had a period of ACDUTRA (from July 1983 to December 1983).  Her DD Form 214 notes that her transfer from discharge from this period of service was "relief from ADT" (active duty training).  The DD Form 214 clearly shows that the decedent's July 1983 to December 1983 service was ACDUTRA.  There is no separate DD Form 214 showing a period of active duty service.  The appellant does not dispute the details of the decedent's service; however, she asserts that her daughter earned a medallion as she could have been called to war at any time.

The Board is extremely sympathetic toward the appellant; and like the appellant, the Board is also deeply appreciative of the decedent's service to her country.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Based upon the evidence presented and the above discussion, the criteria for basic eligibility for a Government-furnished medallion are not met as the decedent did not have active military, naval, or air service, and was not disabled from a disease or injury incurred in line of duty during her period of ACDUTRA.  As such, the Board, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  

The law is dispositive on this question.  Therefore, the appeal must be denied based on the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a Government-furnished medallion to be affixed to the decedent's headstone located in a private cemetery is denied.




____________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


